PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/834,364
Filing Date: 7 Dec 2017
Appellant(s): Children's Medical Center Corporation



__________________
Gregory A. Grissett
Joseph P. Mathew
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 4/4/22 and the supplemental appeal brief filed 4/12/22.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/1/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Regarding the rejection of independent claim 20 (see section B on pages 6-9 of the Appeal Brief), the Appellant argues that Bernstein, Murray ‘805, and Murray ‘416 do not teach or suggest the core claim limitations: “connecting the suture to a hydrophilic implant; with the suture connected to the hydrophilic implant, adjustably coupling the first anchor to the second anchor…” and that the obvious rejections relied solely on Murray ‘416 to teach or suggest this claim limitation.  The Appellant argues that Murray ‘416 fails to teach or suggest “with the suture connected to the hydrophilic implant, adjustably coupling the first anchor to the second anchor” as required in claim 20, citing paragraphs 0149-0150 and Figures 40A-40D of Murray ‘416.  The Appellant argues that the sutures in Murray ‘416 are used to reapproximate the proximal 72 and distal stumps 74 of the ruptured ligament, citing paragraph 0149 of Murray ‘416.  The Appellant argues that Murray ‘416 is silent with respect to adjustably coupling anchors while the suture is connected to the hydrophilic implant, and has provided annotated Figures 40A-40C of Murray ‘416 to support this position.  The annotated Figures depict an embodiment of Murray ‘416 where the sutures are connected directly to the ruptured ends of the ligament to reapproximate the ruptured ends, and enclose the implanted material between the ends.  Based on these Figures and the parts of the disclosure cited, the Appellant has concluded that Murray ‘416 does not teach a suture threaded through the scaffold and positioning the scaffold between the ruptured end of the ligament and the first bone (NOTE: these limitations are not recited in claim 20) and that the configuration of the sutures and repair patch of Murray ‘416 therefore cannot be construed to suggest “with the suture connected to the hydrophilic implant, adjustably coupling the first anchor to the second anchor.”  The Appellant argues that the Examiner has improperly converted a conclusory statement into a specific teaching.  The Appellant has reiterated these arguments for independent claims 35 (see section B2 on pages 9-10 of Appeal Brief) and 49 (see section B3 on page 10 of the Appeal Brief).
The Examiner disagrees with these arguments.  The Appellant has directed all of the arguments towards the Murray ‘416 reference.  In response to Appellant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
In paragraph 0149, Murray ‘416 teaches that “suture 70 may be placed in an anchoring location such as one side of a torn ACL 72 or, alternately, in a bony insertion site (not shown).”  Paragraph 0149 further discloses that the suture is “tensioned to reapproximate the edges of the defect” and “reapproximation of the ruptured ligament is preferably as close as possible, and may apply some tension to each of the proximal and distal stumps of the ACL.”  The Examiner cited Bernstein as the primary reference in the rejection.  Bernstein discloses a surgical method where a suture/tether 50 is attached to an ACL femoral attachment site 30 and an ACL tibial attachment site 32.  Figures 3C, 3D, 4A, and 4B show that anchors 64 and 66 are adjustably disposed on tether 50 such that the free ends of the tether are tied to limit the maximum distance between the ACL tibial attachment site 32 and the ACL femoral attachment site 30 (Bernstein, paragraphs 0078-0080, 0082).  The Murray ‘805 reference was cited to teach the addition of a hydrophilic implant comprising collagen and a platelet inserted between the tibia and the femur and between the torn ends of the anterior cruciate ligament.  The Murray ‘416 reference was relied upon to teach that a repair implant can be connected to a suture and fastened to reapproximate the proximal and distal stumps of the ruptured ligament.  
The Examiner was not relying on the Murray ‘416 reference for attaching the suture directly to ruptured ends of the torn ACL.  Murray teaches that sutures may be placed in bony insertion sites, which aligns with the disclosure of the primary Bernstein reference.  In order to establish a maximum distance between the first and second anchors (which places the suture in the bony insertion sites of the femur and tibia), Bernstein discloses that the sutures are adjustably coupled to the anchors and fastened to establish a maximum distance between the first and second anchors (Figures 3C and 3D of Bernstein depict the adjustable coupling and fastening, i.e., the anchors 66/66, 68/69 are slidably attached to the suture such that the distance between the anchors and tension in the suture can be adjusted and the suture can be knotted to maintain the distance and tension).
Both Murray ‘805 and Murray ‘416 were relied upon in the rejections for their teaching on the placement of a repair implant between the ruptured ends of a torn ACL.  Taken in combination, the Bernstein reference was relied upon for placing a suture in the bony insertion sites of the ACL in the femur and the tibia and the Murray references were relied upon to teach placing the hydrophilic implant between ruptured ends of the torn ACL via connection to the suture to facilitate tissue proliferation and regeneration between the proximal and distal stumps of the ruptured ligament.  Bernstein discloses the importance of maintaining proper distance and tension between the femoral and tibial attachment sites for proper healing (Bernstein, paragraph 0017).  Murray ‘416 teaches reapproximating the proximal and distal stumps of the ruptured ligament and application of tension to each of the proximal and distal stumps (Murray ‘416, paragraph 0149).  Thus, one having ordinary skill in the art at the time the invention was made would recognize that adjustably coupling the first anchor to the second anchor and fastening the suture to establish a maximum distance between the anchors (and thus the bony insertion sites), as taught by Bernstein, and with the suture connected to the hydrophilic implant, as taught by the Murray references, would serve to reapproximate the proximal and distal stumps of the ruptured ligament and ensure proper placement of the implant between the ruptured ends of the ligament for healing.  Failure to adjustably couple the first anchor and the second anchor with the suture connected to the hydrophilic implant could lead to failed ACL repair because the correct biomechanical environment for healing--namely, maintaining the proper distance and tension between the femoral and tibial ACL attachment sites, throughout the full range of motion of the knee, at all times--has not been recreated (Bernstein, paragraph 0017).
In summary, the Appellant’s arguments rely solely on one embodiment of the Murray ‘416 reference, whereas the Examiner rejected independent claim 20 (and independent claims 35 and 49) citing Bernstein, Murray ‘805, and Murray ‘416 in combination.  The Appellant’s arguments have not addressed the combination of references.  The Examiner maintains that independent claim 20 is unpatentable over Bernstein in view of Murray ‘805 and Murray ‘416 for the reasons provided above.  The Examiner maintains that independent claims 35 and 49 are unpatentable over Bernstein in view of Murray ‘805, Murray ‘416, and Evans for the same reasons provided above.  
Regarding the rejection of claims 35-38, 42-50, 52, 53, and 57-63 (see pages 10-14 of the Appeal Brief), the Appellant argues that Evans does not teach or suggest any ligament repair or any repair exposed to synovial fluid (see section C1 on pages 11-12 of the Appeal Brief).  The Appellant argues that Evans would fail its essential purpose if attempted on a ligament repair in synovial fluid (see section C2 on page 12 of the Appeal Brief).  The Appellant further argues that Evans discloses both a screw and a suture but for vastly different purposes than Applicant claims (see section C3 on pages 12-14 of the Appeal Brief).  
The Examiner disagrees with these arguments.  The Appellant has directed all of the arguments towards the Evans reference alone.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As stated on pages 8-10 of the Final Office Action, the combination of Bernstein in view of Murray ‘805 and Murray ‘416 teaches that the implantable material is formed of a collagen sponge-like material.  Collagen is known in the art to have compressible and expandable characteristics.  However, the combined teaching failed to explicitly teach this limitation.  The Evans reference was cited solely for the teaching that collagen sponge-like material is compressible and expandable for the benefit of being compressible to a low profile for delivery and expandable to a configuration suitable for treating a wound/defect in tissue (Evans, paragraphs 0127-0128).
Evans teaches that the implantable material is used to repair or treat wounds in a variety of tissues, including ligaments (paragraph 0116).  The Bernstein reference was modified by both the Murray ‘805 and Murray ‘416 references to place an implantable material between the ruptured ends of a ligament via connection to the suture.  Thus, the combination of Bernstein and the Murray references already teaches a surgical method for repairing tissue located at a synovial joint, even before the Evans reference is introduced.  As stated above, the Evans reference was cited to teach that collagen sponge-like material is compressible and expandable.
The teaching of Evans would not fail its essential purpose if attempted on a ligament repair because the rejections were only citing Evans to teach that collagen sponge-like material is compressible and expandable for the benefit of being compressible to a low profile for delivery and expandable to a configuration suitable for treating a wound/defect in tissue (Evans, paragraphs 0127-0128).
Paragraph 0115 of Evans teaches that by combining the use of a collagen sponge-like implant with other surgical devices such as sutures, screws, pins and rods, the effectiveness of the tissue repair can be greatly enhanced.  Bernstein in view of the Murray references already teaches the use of sutures and anchors in combination with a collagen sponge-like implant to secure the implant between ruptured ends of a ligament.  Again, the Evans reference was only cited to teach that collagen sponge-like implants are compressible and expandable.
In summary, the Appellant’s arguments in section C of the Appeal Brief are directed solely at the Evans reference and not the combined teaching of Bernstein in view of Murray ‘805, Murray ‘416, and Evans.  The Evans reference was only cited to teach that collagen sponge-like material is known in the art to be compressible and expandable.
Regarding section D on page 14 of the Appeal Brief, the Examiner maintains the rejection of claim 25 under 35 U.S.C. § 103(a) citing Bernstein, Murray ‘805, Murray ‘416, and Graf et al. and the rejection of claims 39 and 55 under 35 U.S.C. § 103(a) citing Bernstein, Murray ‘805, Murray ‘416, Evans, and Graf et al. are proper for the reasons provided above.  The Graf reference was cited to teach bioabsorbable anchors.
Regarding section E on pages 14-15 of the Appeal Brief, the Examiner maintains the rejection of claim 26 under 35 U.S.C. § 103(a) citing Bernstein, Murray ‘805, Murray ‘416, and Fallin et al. and the rejection of claims 40, 51, and 54 under 35 U.S.C. § 103(a) citing Bernstein, Murray ‘805, Murray ‘416, Evans, and Fallin are proper for the reasons provided above.  The Fallin reference was cited to teach a bioabsorbable suture.
In conclusion, the Examiner maintains that all of the rejections under 35 U.S.C. § 103(a) in the Final Office Action mailed 10/1/21 are proper and a prima facie case of obviousness was provided.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/C.D.K/Examiner, Art Unit 3771                                                                                                                                                                                                        
Conferees:
/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771        
                                                                                                                                                                                                /GEORGE J ULSH/ Primary Examiner, Art Unit 3771                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.